DETAILED ACTION
This communication is a Final Office Action rejection on the merits. Claims 1-5, 8-12, 14, and 16-20 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on 08/12/2022 (related to the 102/103 Rejection) have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action. Rejection based on a newly cited reference(s) follows.
Applicant's arguments filed on 08/12/2022 (related to the 101 Rejection) have been fully considered but they are not persuasive.
Applicant states, on page 10, the claims provide an improvement to technology through a unique interface that provides high-level insight into the performance of the party relative to the guidance as well as access to the underlying scores in order to efficiently and accurately assess performance (and easily identify where improvement may be needed). Id. See, MPEP § 2106.04(a)(I) (indicating that claims that are directed to improvements in technology are not abstract). See, also, MPEP § 2100 (claims that cover a particular solution to a problem or a particular way to achieve a desired outcome are also not abstract).
Examiner respectfully disagrees with Applicant. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. In this case, “presenting the composite score” is a form of managing interactions between people because it allows the user to understand the performance of the party relative to the framework. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The mere nominal recitation of generic computer components does not take the claim out of the methods of organizing human interactions grouping. The first scoring interface is merely used to display multiple selectable portions/sections associated with the party's assessment in a bow-tie graphic (Paragraph 0033). The second scoring interface is merely used to display a description of the party's scoring (Paragraph 0034). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The first and second scoring interfaces are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, instructions to display and/or arrange information in a graphical user interface may not be sufficient to show an improvement in computer-functionality (MPEP 2106.05a). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-12, 14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method for use in conducting an assessment for a party, the method comprising: soliciting at least one assessment response for a part of a framework, as defined by a guidance for a party and/or a business to which the party is associated, the part of the framework related to an area of the guidance; receiving and storing the at least one assessment response; generating, by the framework computing device, a composite score for the framework for the party based, at least in part, on the at least one assessment response; generating a first scoring including multiple sections arranged in a bow-tie graphic, each of the multiple sections including features associated with the party and/or the business to which the party is associated, wherein the features relating to defensive and preventative actions are located in a left section of the multiple sections of the bow-tie graphic, wherein the features relating to infrastructure are located in a center section of the multiple sections of the bow-tie graphic, and wherein the features relating to responsive actions are located in a right section of the multiple sections of the bow-tie graphic; presenting the first scoring to the user; in response to a selection of one of the features in the multiple sections of the bow-tie graphic, generating a second scoring specific to the selected one of the features, the second scoring including the composite score for the framework and weighted scores associated with one or more of the multiple features; and presenting the second scoring to the user, thereby permitting the user to understand the performance of the party relative to the framework for the selected one of the features in the multiple sections. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. In this case, “presenting the composite score” is a form of managing interactions between people because it allows the user to understand the performance of the party relative to the framework. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: by a framework computing device; a first scoring interface; and a second scoring interface.
The framework computing device is merely used to: solicit at least one assessment response for a part of a framework; receive and store the at least one assessment response; generate a composite score for the framework for the party based on the at least one assessment response; and present the composite score to the user (see abstract). The first scoring interface is merely used to display multiple selectable portions/sections associated with the party's assessment in a bow-tie graphic (Paragraph 0033). The second scoring interface is merely used to display a description of the party's scoring (Paragraph 0034). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The framework computing device and the scoring interfaces are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of generating a score based on at least one assessment response. The specification shows that the framework computing device is merely used to: solicit at least one assessment response for a part of a framework; receive and store the at least one assessment response; generate a composite score for the framework for the party based on the at least one assessment response; and present the composite score to the user (see abstract). The first scoring interface is merely used to display multiple selectable portions/sections associated with the party's assessment in a bow-tie graphic (Paragraph 0033). The second scoring interface is merely used to display a description of the party's scoring (Paragraph 0034). Further, instructions to display and/or arrange information in a graphical user interface may not be sufficient to show an improvement in computer-functionality (MPEP 2106.05a). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 10
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 10 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 10 recites: A system for use in conducting an assessment for a party, the system comprising a framework computing device configured to: generate an assessment interface for a part of a guidance framework for assessing a party, the assessment interface including at least one assessment for the part of the guidance framework based on at least one standard relating to a business to which the party is associated; solicit a response to the at least one assessment by the party; receive the response to the at least one assessment by the party and store the response; compile a composite score for the party, for the guidance framework, based, at least in part, on the response by the party to the at least one assessment; generate a first scoring including multiple sections arranged in a bow-tie graphic, each of the multiple sections including features associated with the party and/or the business to which the party is associated, wherein the features relating to defensive and preventative actions are located in a left section of the multiple sections of the bow-tie graphic, wherein the features relating to infrastructure are located in a center section of the multiple sections of the bow-tie graphic, and wherein the features relating to responsive actions are located in a right section of the multiple sections of the bow-tie graphic; present the first scoring to the user; in response to a selection of one of the features in the multiple sections of the bow-tie graphic, generating a second scoring specific to the selected one of the features, the second scoring including the composite score and weighted scores associated with one or more of the multiple features ; and  present the second scoring to a user associated with the party, thereby permitting the user to understand the performance of the party relative to the guidance framework for the selected one of the features in the multiple sections. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. In this case, “presenting the composite score” is a form of managing interactions between people because it allows the user to understand the performance of the party relative to the framework. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 10 includes additional elements: by a framework computing device; an assessment interface; a first scoring interface; and a second scoring interface.
The framework computing device is merely used to generate an assessment (Paragraph 0028). The assessment interface is merely used to receive assessment responses for the entire framework (Paragraph 0027). The scoring interface is merely used to display a score of the different parts and/tiers of the framework (Paragraph 0032). The first scoring interface is merely used to display multiple selectable portions/sections associated with the party's assessment in a bow-tie graphic (Paragraph 0033). The second scoring interface is merely used to display a description of the party's scoring (Paragraph 0034). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “framework computing device” and “interfaces” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of generating a score based on at least one assessment response. The specification shows that the framework computing device is merely used to generate an assessment (Paragraph 0028). The assessment interface is merely used to receive assessment responses for the entire framework (Paragraph 0027). The scoring interface is merely used to display a score of the different parts and/tiers of the framework (Paragraph 0032). The first scoring interface is merely used to display multiple selectable portions/sections associated with the party's assessment in a bow-tie graphic (Paragraph 0033). The second scoring interface is merely used to display a description of the party's scoring (Paragraph 0034). Further, instructions to display and/or arrange information in a graphical user interface may not be sufficient to show an improvement in computer-functionality (MPEP 2106.05a). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 16
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 16 is directed to an article of manufacture which is a statutory category.
Step 2A, Prong One - Claim 16 recites: conducting an assessment for a party, to: solicit at least one assessment response for a part of a framework, as defined by a guidance for a party and/or a business to which the party is associated, the part of the framework related to an area of the guidance; receive the at least one assessment response; store the at least one assessment response; generate a composite score for the framework for the party based, at least in part, on the at least one assessment response; including multiple sections arranged in a bow-tie graphic, each of the multiple sections including features associated with the party and/or the business to which the party is associated, wherein the features relating to defensive and preventative actions are located in a left section of the multiple sections of the bow-tie graphic, wherein the features relating to infrastructure are located in a center section of the multiple sections of the bow-tie graphic, and wherein the features relating to responsive actions are located in a right section of the multiple sections of the bow-tie graphic; present the first scoring to the user; in response to a selection of one of the features in the multiple sections of the bow-tie graphic, generate a second scoring specific to the selected one of the features, the second scoring including the composite score for the framework and weighted scores associated with one or more of the multiple features; and present the second scoring to the user, thereby permitting the user to understand the performance of the party relative to the framework for the selected one of the features in the multiple sections. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. In this case, “presenting the composite score” is a form of managing interactions between people because it allows the user to understand the performance of the party relative to the framework. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 16 includes additional elements: a non-transitory computer-readable medium; a processor; a memory; an interface; a first scoring interface; and a second scoring interface.
The non-transitory computer-readable medium is merely used to store instructions (Paragraph 0040). The processor is merely used to execute instructions (Paragraph 0040). The memory is merely used to store assessment responses (Paragraph 0039). The interface is merely used to receive assessment responses for the entire framework (Paragraph 0027). The first scoring interface is merely used to display multiple selectable portions/sections associated with the party's assessment in a bow-tie graphic (Paragraph 0033). The second scoring interface is merely used to display a description of the party's scoring (Paragraph 0034). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “non-transitory computer-readable medium,” “processor,” “memory,” and “interfaces” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of generating a score based on at least one assessment response. The specification shows that the non-transitory computer-readable medium is merely used to store instructions (Paragraph 0040). The processor is merely used to execute instructions (Paragraph 0040). The memory is merely used to store assessment responses (Paragraph 0039). The interface is merely used to receive assessment responses for the entire framework (Paragraph 0027). The first scoring interface is merely used to display multiple selectable portions/sections associated with the party's assessment in a bow-tie graphic (Paragraph 0033). The second scoring interface is merely used to display a description of the party's scoring (Paragraph 0034). Further, instructions to display and/or arrange information in a graphical user interface may not be sufficient to show an improvement in computer-functionality (MPEP 2106.05a). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 2-3 and 17 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: wherein soliciting the at least one assessment response includes displaying a criteria associated with the area of the guidance to the user; and wherein receiving the at least one assessment response includes receiving and storing an artifact associated with the at least one assessment response. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing interactions between people. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 4-5 and 18-19 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: how the composite score is generated. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing interactions between people. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 8-9, 11-12, 14, and 20 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: presenting a score for a part of the graphic representation; wherein the scoring interface further includes the composite score relative to a threshold; wherein the framework includes multiple parts, whereby the bow-tie graphic is representative of assessment responses for each of the multiple parts. Further, instructions to display and/or arrange information in a graphical user interface may not be sufficient to show an improvement in computer-functionality (MPEP 2106.05a). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being anticipated over Saraf et al. (US 2015/0227869 A1), in view of Fisher et al. (US 2015/0081379 A1).

Regarding claim 1 (Currently Amended), Saraf et al. discloses a computer-implemented method for use in conducting an assessment for a party (Figure 3, Risk Self-Assessment Computer; Paragraph 0003, A method for using a risk self-assessment tool of a risk self-assessment computing device may include soliciting risk information from a business unit about a process subject to a risk and communicating the risk information to a risk assessment system via a network. The risk assessment system may determine a risk score associated with the process based on the risk information received from the business unit), the method comprising: 
soliciting, by a framework computing device, at least one assessment response for a part of a framework, as defined by a guidance for a party and/or a business to which the party is associated, the part of the framework related to an area of the guidance (Figure 3, Risk Self-Assessment Computer; Figure 14, item 410; Paragraph 0045, At 1410, the risk self-assessment tool 310 may present a questionnaire to a user to solicit information about the business project. For new risk management projects, a user may trigger the creation of the project by selecting, and filling out, a questionnaire customized for user by a particular business group and/or for use with a particular process. For managing existing risk management processes, the risk self-assessment tool 310 may email, or otherwise generate an alert indicating that a questionnaire may be scheduled to be filled out; see also Paragraphs 0053-0060); 
receiving and storing, by the framework computing device, the at least one assessment response (Figure 3, Risk Self-Assessment Computer; Paragraph 0046, The responsible person may then fill out the questionnaire and submitting the questionnaire into the system, such as by storing the filled questionnaire in the data repository 320 and/or submitting the questionnaire to the risk analysis system 340; see also Paragraphs 0053-0060);
generating, by the framework computing device, a composite score for the framework for the party based, at least in part, on the at least one assessment response (Figure 3, Risk Self-Assessment Computer; Paragraph 0050, As discussed above, the risk self-assessment tool 310 was designed to allow a user to track the operational risk at a process level and/or to facilitate self-assessment by the business unit personnel on operational risk parameters, compliance metrics, key control indicators, and/or key risk indicators. For each operational risk parameter, an objective and/or quantitative measure may be used to determine a risk score by the risk analysis system 340 by determining a rating based on a likelihood of the risk occurring, an impact on the process and/or line of business resulting from the risk, and an exposure to the risk; see also Paragraphs 0053-0060); 
generating, by the framework computing device, a first scoring interface including multiple sections ...; presenting, by the framework computing device, the first scoring interface to the user (Figure 3, Risk Self-Assessment Computer; Paragraph 0114, FIG. 18 shows an illustrative risk matrix screen 1800 that may be accessed, such as by a risk manager. The risk manager may review information presented in the risk matrix and validate the matrix. For example the risk matrix screen 1800 may include a process information section that may include a listing of information associated with the process corresponding to the risk matrix. In some cases, the user may view and/or hide the information from view. The risk matrix section 1840 may include a risk score and a table detailing the risk values assigned for different categories (e.g., people, process, and the like). The risk matrix may list parameters and any associated weightings used when calculating a risk score. In some cases, the weighting may default to 100%. In other cases, the weightings may be specified by a user, administrator, or the like. The table may list a parameter, and a parameter rating, a category and a category weighting, and a listing of questions associated with each parameter. Each question may include a weighting, an indication of applicability, and/or a number of inputs associated with a rating. In some cases, the risk matrix section 1840 may include an impact score, a likelihood score and/or an exposure score for each of the questions. In some cases, the manager may validate the complete risk matrix and/or a portion of the matrix (e.g., a question, a parameter, and the like). The user may further view a questionnaire, reject a questionnaire, export the risk matrix to a file, view a previous risk matrix, view a current heat map, view a previous heat map, submit the data, save a draft of the data and/or cancel any edits); 
in response to a selection of one of the features in the multiple sections of the ... graphic, generating a second scoring interface specific to the selected one of the features, the second scoring interface including the composite score for the framework and weighted scores associated with one or more of the multiple features (Paragraph 0115, FIG. 19 shows an illustrative heat map 1900. The heat map may include a risk score associated with the risk management project. The heat map may illustrate scores associated with the different parameters associated with the different processes. The heat map section 1930 may include a process name column listing the processes, and a column associated with each parameter associated with the different processes. The parameters may include people, process, system, compliance, external events and/or others. A risk score may be calculated from the answers to the questions listed under each parameter section on the questionnaire. In some cases, the heat map section 1930 may include an overall risk score associated with the individual processes. The heat map may include a visual representation of a "heat' associated with the scores);
and presenting, by the framework computing device, the second scoring interface to the user, thereby permitting the user to understand the performance of the party relative to the framework for the selected one of the features in the multiple sections (Paragraph 0115, FIG. 19 shows an illustrative heat map 1900. The heat map may include a risk score associated with the risk management project. The heat map may illustrate scores associated with the different parameters associated with the different processes. The heat map section 1930 may include a process name column listing the processes, and a column associated with each parameter associated with the different processes. The parameters may include people, process, system, compliance, external events and/or others. A risk score may be calculated from the answers to the questions listed under each parameter section on the questionnaire. In some cases, the heat map section 1930 may include an overall risk score associated with the individual processes. The heat map may include a visual representation of a "heat' associated with the scores).
Saraf et al. discloses generating a score for multiple sections, generating a composite score for the framework, and presenting the multiple scores and the composite score in a Graphical User Interface (GUI). Although Saraf et al. discloses presenting a score in a GUI, Saraf et al. does not specifically disclose wherein the GUI is a bow-tie graph.
However, Fisher et al. discloses a computer-implemented method for use in conducting an assessment for a party (Paragraph 0001, The present invention relates to process Risk management. More specifically, the present invention relates to systems and methods for determining the risk impact on loss of safety procedures and safeguards for industrial facilities and transportation systems such as railroads, pipelines, trucks, and ships), the method comprising: 
soliciting, by a framework computing device, at least one assessment response for a part of a framework, as defined by a guidance for a party and/or a business to which the party is associated, the part of the framework related to an area of the guidance (Paragraph 0033, One basis of the invention is that if the design of a facility is based on a risk assessment, then the risk assessment data and interpretation of the risk should become part of operations to be as safe as the day the plant started up or the last change was implemented; Paragraph 0035, The system illustrated and described below can be used to implement aspects of the international standard IEC 61511. IEC 61511 is important for Safety Instrument Systems, (SIS));
receiving and storing, by the framework computing device, the at least one assessment response (Paragraph 0036, The database 30 contains safety documents 35 for the components being used in safeguards and procedures. The safety documents are preferably documents prepared by design engineers while designing and constructing the facility or its related systems. Also preferably, each component and subcomponent of the facility is provided with a corresponding safety document that documents the projected life span of the component, a suitable maintenance schedule for the component, a suitable safety inspection schedule for the document, as well as other useful safety requirements specification (SRS) related data and metrics for the component or subcomponent. In one implementation, the safety documents 35 in the database 30 can be the Safety Requirement Specification (SRS) documents for each component in the facility. These SRS documents ideally detail potential consequences if a specific component fails or performs in a manner less than what is expected from the component. The SRS document may also contain rules and information relating to the calculation of risk levels for each of the potential consequences if the specific component fails); 
generating, by the framework computing device, a composite score for the framework for the party based, at least in part, on the at least one assessment response (Paragraph 0037, The calculation module 40 calculates the various risk levels associated with each of the potential consequences if the specific component fails or functions in a less than expected manner. These risk levels are calculated using data derived from the safety documents in the database 30. These risk levels are accessible to the user interface 20. As will be seen below, risk levels can be presented to the safety operator using various user interfaces. One example of a calculation that the calculation module may make is the PFD.sub.avg or the probability of failure on demand average for each component; Paragraph 0096, RPI.sub.scen is an estimation of the risk impacts to an organization on a per-scenario basis. Due to the nature of the LOPA process, RPI.sub.scen has units of [units chosen for consequence] per year per scenario. As such, it is simple to determine an overall facility or unit risk metric: simply sum the RPI.sub.scen provided by all scenarios within the area under review. This produces a process safety metric which will be referred to as Risk Performance Indicator sum (RPI.sub.sum). Due to the nature of the LOPA data, RPI.sub.sum is an objective and statistical leading indicator of process safety impact, financial or otherwise, for an area. As layers of protection in a facility fail, RPI.sub.sum will increase, and as layers of protection are re-instituted, RPI.sub.sum will decrease. This provides a real-time leading process safety metric. Tracking RPI.sub.sum over time gives managers and owners of facilities metric increasing or decreasing risk, without the need for process safety events to occur.); 
generating, by the framework computing device, a first scoring interface including multiple sections arranged in a bow-tie graphic, each of the multiple sections including features associated with the party and/or the business to which the party is associated, wherein the features relating to defensive and preventative actions are located in a left section of the multiple sections of the bow-tie graphic, wherein the features relating to infrastructure are located in a center section of the multiple sections of the bow-tie graphic, and wherein the features relating to responsive actions are located in a right section of the multiple sections of the bow-tie graphic (Paragraph 0100, The bowtie illustration used in FIG. 10 can be used as an example calculation. In this case, the LOPA determined Causes 1-3 have Initiating Event Frequencies (IEF) shown in Table 1 below. PFDs of layers of protection A-E are shown in Table 2 below. Using these values, the LOPA analysis was performed and the MF and TFs are shown in Table 3 below. Consequences i and ii were given consequence value of C5, and Consequence iii was given a value C4. C5 has a TF of 10.sup.-4 and a Severity of 300,000 while C4 has a TF of 10.sup.-3 and a Severity of 40,000, representing a slight weighting to avoid higher severity events); 
presenting, by the framework computing device, the first scoring interface to the user (see at least Figures 10-14, Bowtie Diagram; Paragraph 0100, The bowtie illustration used in FIG. 10 can be used as an example calculation; Paragraph 0116, Each bowtie indicator can be color-coded to indicate the risk level for each specific event being monitored. As an example, the bowtie indicator 490 represents the event 400. Since this event indicates grave danger of occurring due to the failure of the safeguard 430, the bowtie indicator 490 is colored red. On the other hand, the bowtie indicator 500 is colored yellow to indicate that the specific event being tracked for that bowtie configuration is in a yellow state of alert); 
in response to a selection of one of the features in the multiple sections of the bow-tie graphic, generating a second scoring interface specific to the selected one of the features, the second scoring interface including the composite score for the framework and weighted scores associated with one or more of the multiple features (Paragraph 0100, The bowtie illustration used in FIG. 10 can be used as an example calculation. In this case, the LOPA determined Causes 1-3 have Initiating Event Frequencies (IEF) shown in Table 1 below. PFDs of layers of protection A-E are shown in Table 2 below. Using these values, the LOPA analysis was performed and the MF and TFs are shown in Table 3 below. Consequences i and ii were given consequence value of C5, and Consequence iii was given a value C4. C5 has a TF of 10.sup.-4 and a Severity of 300,000 while C4 has a TF of 10.sup.-3 and a Severity of 40,000, representing a slight weighting to avoid higher severity events; Paragraph 0112, The above described RPI metric, whether it is the RPI.sub.sum or the RPI.sub.max, can be used as the risk metrics being tracked in the system described above. As an example, each contingency tracked by the system can correspond to a mitigation layer of protection or a preventive layer of protection as illustrated in FIG. 10. As a further example, the risk bar noted above can be based on the RPI.sub.sum for a facility as a whole. Or, in another example, the RPI.sub.max can be tracked separately in the user interface to determine which components are contributing to the overall risk; Paragraph 0116, As an example, the bowtie indicator 490 represents the event 400. Since this event indicates grave danger of occurring due to the failure of the safeguard 430, the bowtie indicator 490 is colored red; Paragraph 0117, The user interface allows engineering data, specifications, assumptions related to every safeguard to be examined or edited);
and presenting, by the framework computing device, the second scoring interface composite score to the user, thereby permitting the user to understand the performance of the party relative to the framework for the selected one of the features in the multiple sections (Paragraph 0112, The above described RPI metric, whether it is the RPI.sub.sum or the RPI.sub.max, can be used as the risk metrics being tracked in the system described above. As an example, each contingency tracked by the system can correspond to a mitigation layer of protection or a preventive layer of protection as illustrated in FIG. 10. As a further example, the risk bar noted above can be based on the RPI.sub.sum for a facility as a whole. Or, in another example, the RPI.sub.max can be tracked separately in the user interface to determine which components are contributing to the overall risk; Examiner notes that Fisher et al. discloses an interactive GUI with multiple tabs, wherein the user can click on one of the tabs to obtain more information in another GUI of the components that are contributing to the overall risk (e.g. risk metric)).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the score interface including a scorecard of the invention of Saraf et al. to further incorporate an interactive bow-tie graphic upon of the invention of Fisher et al. because doing so would allow the method to present a bowtie configuration for a specific event (see Fisher et al., Paragraph 0115). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2 (Original), which is dependent of claim 1, the combination of Saraf et al. and Fisher et al. discloses all the limitations in claim 1. Saraf et al. further discloses wherein soliciting the at least one assessment response includes displaying a criteria associated with the area of the guidance to the user (Paragraph 0053, The compliance system 350 may be used as a framework designed to measure compliance with one or more legal and/or regulatory requirements associated with a business activity of the business unit. Also, the compliance system 350 may measure compliance with one or more policies, procedures and/or standards of the business that may be applicable to the particular processes used by the business unit. For example, the compliance system 350 may be configured to measure different metrics associated with opportunities and/or defects affected by the business process based on different applicable laws, regulations, business policies, procedures and standards; Paragraph 0054, The risk self-assessment tool 310 may be used to identify compliance metrics at the process level using different documents, such as a matrix identifying applicable laws and/or regulations, a compliance program associated with a particular line of business, policy and/or procedural documents of a business segment, and/or other profess specific procedures and/or "toll gate" risk assessments. In some cases, the compliance metrics may be obtained by different "best practices" guidelines provided at an organizational level and/or compliance and/or operational risk parameter guidelines provided by a partner organization. The risk self-assessment tool 310 may allow a responsible user to identify and/or edit compliance metric information via one or more different user interface screens 318. For example, the user may provide metric definitions, define a time period that determines a frequency of reporting a particular metric (e.g., monthly, biweekly, and the like), design a data collection template used to solicit information about the metrics (e.g., a compliance questionnaire), define quality control parameters (e.g., sample metrics, volume of transaction metrics, and the like) and/or define a focus of which metrics to consider (e.g., define a weighting to be associated with each regulatory metric and/or procedural metric); Examiner interprets each question as the criteria associated with the area of the guidance to the user).
Regarding claim 3 (Original), which is dependent of claim 1, the combination of Saraf et al. and Fisher et al. discloses all the limitations in claim 1. Saraf et al. further discloses wherein receiving the at least one assessment response includes receiving and storing an artifact associated with the at least one assessment response (Paragraph 0046, The responsible person may then fill out the questionnaire and submitting the questionnaire into the system, such as by storing the filled questionnaire in the data repository 320 and/or submitting the questionnaire to the risk analysis system 340).
Regarding claim 4 (Original), which is dependent of claim 1, the combination of Saraf et al. and Fisher et al. discloses all the limitations in claim 1. Saraf et al. further discloses wherein the part is included in a tier of the framework, and wherein the at least one assessment response is specific to the part and the tier of the framework; and wherein generating the composite score includes combining the at least one assessment response with at least one other assessment response specific to a different part of said tier of the framework (Paragraph 0114, FIG. 18 shows an illustrative risk matrix screen 1800 that may be accessed, such as by a risk manager. The risk manager may review information presented in the risk matrix and validate the matrix. For example the risk matrix screen 1800 may include a process information section that may include a listing of information associated with the process corresponding to the risk matrix. In some cases, the user may view and/or hide the information from view. The risk matrix section 1840 may include a risk score and a table detailing the risk values assigned for different categories (e.g., people, process, and the like). The risk matrix may list parameters and any associated weightings used when calculating a risk score. In some cases, the weighting may default to 100%. In other cases, the weightings may be specified by a user, administrator, or the like. The table may list a parameter, and a parameter rating, a category and a category weighting, and a listing of questions associated with each parameter. Each question may include a weighting, an indication of applicability, and/or a number of inputs associated with a rating. In some cases, the risk matrix section 1840 may include an impact score, a likelihood score and/or an exposure score for each of the questions. In some cases, the manager may validate the complete risk matrix and/or a portion of the matrix (e.g., a question, a parameter, and the like). The user may further view a questionnaire, reject a questionnaire, export the risk matrix to a file, view a previous risk matrix, view a current heat map, view a previous heat map, submit the data, save a draft of the data and/or cancel any edits; Examiner interprets “people” as a part of one tier and “process” as a different part of said tier of the framework).
Regarding claim 5 (Original), which is dependent of claim 1, the combination of Saraf et al. and Fisher et al. discloses all the limitations in claim 1. Saraf et al. further discloses wherein the framework includes multiple tiers, one of the multiple tiers including said part of the framework; and wherein generating the composite score includes combining scores for a higher one of the multiple tiers into a score for a lower one of the multiple tiers (Paragraph 0114, FIG. 18 shows an illustrative risk matrix screen 1800 that may be accessed, such as by a risk manager. The risk manager may review information presented in the risk matrix and validate the matrix. For example the risk matrix screen 1800 may include a process information section that may include a listing of information associated with the process corresponding to the risk matrix. In some cases, the user may view and/or hide the information from view. The risk matrix section 1840 may include a risk score and a table detailing the risk values assigned for different categories (e.g., people, process, and the like). The risk matrix may list parameters and any associated weightings used when calculating a risk score. In some cases, the weighting may default to 100%. In other cases, the weightings may be specified by a user, administrator, or the like. The table may list a parameter, and a parameter rating, a category and a category weighting, and a listing of questions associated with each parameter. Each question may include a weighting, an indication of applicability, and/or a number of inputs associated with a rating. In some cases, the risk matrix section 1840 may include an impact score, a likelihood score and/or an exposure score for each of the questions. In some cases, the manager may validate the complete risk matrix and/or a portion of the matrix (e.g., a question, a parameter, and the like). The user may further view a questionnaire, reject a questionnaire, export the risk matrix to a file, view a previous risk matrix, view a current heat map, view a previous heat map, submit the data, save a draft of the data and/or cancel any edits; Examiner notes that the overall risk score is a combination of multiple tiers (e.g. people and process), wherein each tier of the multiple tiers is further a combination of lower multiple tiers (e.g. process tier score is a combination of the category 3 and category 4 scores)).
Regarding claim 8 (Currently Amended), which is dependent of claim 6, the combination of Saraf et al. and Fisher et al. discloses all the limitations in claim 6. Saraf et al. further discloses wherein the second scoring interface further includes the composite score relative to a threshold (Paragraph 0115, FIG. 19 shows an illustrative heat map 1900. The heat map may include a risk score associated with the risk management project. The heat map may illustrate scores associated with the different parameters associated with the different processes. The heat map section 1930 may include a process name column listing the processes, and a column associated with each parameter associated with the different processes. The parameters may include people, process, system, compliance, external events and/or others. A risk score may be calculated from the answers to the questions listed under each parameter section on the questionnaire. In some cases, the heat map section 1930 may include an overall risk score associated with the individual processes. The heat map may include a visual representation of a "heat" associated with the scores. For example, scores under a first threshold (e.g., low scores) may be colored with a first color (e.g., green) illustrating a low heat level, a score within a second range may indicate a medium heat level and may be colored with a different color (e.g., yellow) and higher scores, above a specified threshold may indicate a high risk associated with the process and may be colored with a third color (e.g., red)); 
and wherein the threshold is based on one of an input from the user and an average of composite scores from other parties associated with the business to which the party is related (Paragraph 0057, The risk self-assessment tool 310 may also be used to define one or more parameters associated with each key risk indicator and/or key control indicator, such as a trigger condition, a limiting condition and/or a threshold condition).
Regarding claim 9 (Currently Amended), which is dependent of claim 6, the combination of Saraf et al. and Fisher et al. discloses all the limitations in claim 6. Saraf et al. further discloses wherein the framework includes multiple parts, whereby the graphic representation includes the multiple parts (Paragraph 0115, FIG. 19 shows an illustrative heat map 1900. The heat map may include a risk score associated with the risk management project. The heat map may illustrate scores associated with the different parameters associated with the different processes. The heat map section 1930 may include a process name column listing the processes, and a column associated with each parameter associated with the different processes. The parameters may include people, process, system, compliance, external events and/or others. A risk score may be calculated from the answers to the questions listed under each parameter section on the questionnaire. In some cases, the heat map section 1930 may include an overall risk score associated with the individual processes. The heat map may include a visual representation of a "heat" associated with the scores. For example, scores under a first threshold (e.g., low scores) may be colored with a first color (e.g., green) illustrating a low heat level, a score within a second range may indicate a medium heat level and may be colored with a different color (e.g., yellow) and higher scores, above a specified threshold may indicate a high risk associated with the process and may be colored with a third color (e.g., red)).
Regarding claim 10 (Currently Amended), Saraf et al. discloses a system for use in conducting an assessment for a party (Paragraph 0003, A method for using a risk self-assessment tool of a risk self-assessment computing device may include soliciting risk information from a business unit about a process subject to a risk and communicating the risk information to a risk assessment system via a network. The risk assessment system may determine a risk score associated with the process based on the risk information received from the business unit), the system comprising a framework computing device configured to (Figure 3, Risk Self-Assessment Computer): 
generate an assessment interface for a part of a guidance framework for assessing a party, the assessment interface including at least one assessment for the part of the guidance framework based on at least one standard relating to a business to which the party is associated (Paragraph 0045, At 1410, the risk self-assessment tool 310 may present a questionnaire to a user to solicit information about the business project. For new risk management projects, a user may trigger the creation of the project by selecting, and filling out, a questionnaire customized for user by a particular business group and/or for use with a particular process. For managing existing risk management processes, the risk self-assessment tool 310 may email, or otherwise generate an alert indicating that a questionnaire may be scheduled to be filled out; Paragraph 0046, In some cases, a responsible user may be alerted by the risk self-assessment tool 310 by an email, a text message, a phone call, a printed report, and/or the like. In some cases, at least a portion of the questionnaire may be included with the alert. In other cases, a link, or other notification to access the questionnaire via the user interface 316 of the risk self-assessment tool 310; see also Paragraphs 0053-0060); 
solicit, through the assessment interface, a response to the at least one assessment by the party (Paragraph 0045, At 1410, the risk self-assessment tool 310 may present a questionnaire to a user to solicit information about the business project. For new risk management projects, a user may trigger the creation of the project by selecting, and filling out, a questionnaire customized for user by a particular business group and/or for use with a particular process. For managing existing risk management processes, the risk self-assessment tool 310 may email, or otherwise generate an alert indicating that a questionnaire may be scheduled to be filled out; Paragraph 0046, In some cases, a responsible user may be alerted by the risk self-assessment tool 310 by an email, a text message, a phone call, a printed report, and/or the like. In some cases, at least a portion of the questionnaire may be included with the alert. In other cases, a link, or other notification to access the questionnaire via the user interface 316 of the risk self-assessment tool 310; see also Paragraphs 0053-0060); 
receive, through the assessment interface, the response to the at least one assessment by the party and store the response in memory associated with the guidance framework computing device (Paragraph 0046, In some cases, a responsible user may be alerted by the risk self-assessment tool 310 by an email, a text message, a phone call, a printed report, and/or the like. In some cases, at least a portion of the questionnaire may be included with the alert. In other cases, a link, or other notification to access the questionnaire via the user interface 316 of the risk self-assessment tool 310. The responsible person may then fill out the questionnaire and submitting the questionnaire into the system, such as by storing the filled questionnaire in the data repository 320 and/or submitting the questionnaire to the risk analysis system 340; see also Paragraphs 0053-0060); 
compile a composite score for the party, for the guidance framework, based, at least in part, on the response by the party to the at least one assessment (Paragraph 0050, As discussed above, the risk self-assessment tool 310 was designed to allow a user to track the operational risk at a process level and/or to facilitate self-assessment by the business unit personnel on operational risk parameters, compliance metrics, key control indicators, and/or key risk indicators. For each operational risk parameter, an objective and/or quantitative measure may be used to determine a risk score by the risk analysis system 340 by determining a rating based on a likelihood of the risk occurring, an impact on the process and/or line of business resulting from the risk, and an exposure to the risk; see also Paragraphs 0053-0060); 
generate a first scoring interface including multiple sections ...; present the first scoring interface to the user (Figure 3, Risk Self-Assessment Computer; Paragraph 0114, FIG. 18 shows an illustrative risk matrix screen 1800 that may be accessed, such as by a risk manager. The risk manager may review information presented in the risk matrix and validate the matrix. For example the risk matrix screen 1800 may include a process information section that may include a listing of information associated with the process corresponding to the risk matrix. In some cases, the user may view and/or hide the information from view. The risk matrix section 1840 may include a risk score and a table detailing the risk values assigned for different categories (e.g., people, process, and the like). The risk matrix may list parameters and any associated weightings used when calculating a risk score. In some cases, the weighting may default to 100%. In other cases, the weightings may be specified by a user, administrator, or the like. The table may list a parameter, and a parameter rating, a category and a category weighting, and a listing of questions associated with each parameter. Each question may include a weighting, an indication of applicability, and/or a number of inputs associated with a rating. In some cases, the risk matrix section 1840 may include an impact score, a likelihood score and/or an exposure score for each of the questions. In some cases, the manager may validate the complete risk matrix and/or a portion of the matrix (e.g., a question, a parameter, and the like). The user may further view a questionnaire, reject a questionnaire, export the risk matrix to a file, view a previous risk matrix, view a current heat map, view a previous heat map, submit the data, save a draft of the data and/or cancel any edits); 
in response to a selection of one of the features in the multiple sections of the ... graphic, generating a second scoring interface specific to the selected one of the features, the second scoring interface including the composite score for the framework and weighted scores associated with one or more of the multiple features (Paragraph 0115, FIG. 19 shows an illustrative heat map 1900. The heat map may include a risk score associated with the risk management project. The heat map may illustrate scores associated with the different parameters associated with the different processes. The heat map section 1930 may include a process name column listing the processes, and a column associated with each parameter associated with the different processes. The parameters may include people, process, system, compliance, external events and/or others. A risk score may be calculated from the answers to the questions listed under each parameter section on the questionnaire. In some cases, the heat map section 1930 may include an overall risk score associated with the individual processes. The heat map may include a visual representation of a "heat' associated with the scores);
and present the second scoring interface to the user, thereby permitting the user to understand the performance of the party relative to the framework for the selected one of the features in the multiple sections (Paragraph 0115, FIG. 19 shows an illustrative heat map 1900. The heat map may include a risk score associated with the risk management project. The heat map may illustrate scores associated with the different parameters associated with the different processes. The heat map section 1930 may include a process name column listing the processes, and a column associated with each parameter associated with the different processes. The parameters may include people, process, system, compliance, external events and/or others. A risk score may be calculated from the answers to the questions listed under each parameter section on the questionnaire. In some cases, the heat map section 1930 may include an overall risk score associated with the individual processes. The heat map may include a visual representation of a "heat' associated with the scores).
Saraf et al. discloses to: generate a score for multiple sections, generate a composite score for the framework, and present the multiple scores and the composite score in a Graphical User Interface (GUI). Although Saraf et al. discloses to present a score in a GUI, Saraf et al. does not specifically disclose wherein the GUI is a bow-tie graph.
However, Fisher et al. discloses a system for use in conducting an assessment for a party (Paragraph 0001, The present invention relates to process Risk management. More specifically, the present invention relates to systems and methods for determining the risk impact on loss of safety procedures and safeguards for industrial facilities and transportation systems such as railroads, pipelines, trucks, and ships), the system comprising a framework computing device configured to (Paragraph 0034, Referring to FIG. 1, a block diagram of a system according to one aspect of the invention is illustrated. The system 10 comprises a user interface 20, a database 30, and a calculation module 40): 
generate an assessment interface for a part of a guidance framework for assessing a party, the assessment interface including at least one assessment for the part of the guidance framework based on at least one standard relating to a business to which the party is associated (Paragraph 0100, The bowtie illustration used in FIG. 10 can be used as an example calculation. In this case, the LOPA determined Causes 1-3 have Initiating Event Frequencies (IEF) shown in Table 1 below. PFDs of layers of protection A-E are shown in Table 2 below. Using these values, the LOPA analysis was performed and the MF and TFs are shown in Table 3 below. Consequences i and ii were given consequence value of C5, and Consequence iii was given a value C4. C5 has a TF of 10.sup.-4 and a Severity of 300,000 while C4 has a TF of 10.sup.-3 and a Severity of 40,000, representing a slight weighting to avoid higher severity events);
solicit, through the assessment interface, a response to the at least one assessment by the party (Paragraph 0033, One basis of the invention is that if the design of a facility is based on a risk assessment, then the risk assessment data and interpretation of the risk should become part of operations to be as safe as the day the plant started up or the last change was implemented; Paragraph 0035, The system illustrated and described below can be used to implement aspects of the international standard IEC 61511. IEC 61511 is important for Safety Instrument Systems, (SIS));
receive, through the assessment interface, the response to the at least one assessment by the party and store the response in memory associated with the guidance framework computing device (Paragraph 0036, The database 30 contains safety documents 35 for the components being used in safeguards and procedures. The safety documents are preferably documents prepared by design engineers while designing and constructing the facility or its related systems. Also preferably, each component and subcomponent of the facility is provided with a corresponding safety document that documents the projected life span of the component, a suitable maintenance schedule for the component, a suitable safety inspection schedule for the document, as well as other useful safety requirements specification (SRS) related data and metrics for the component or subcomponent. In one implementation, the safety documents 35 in the database 30 can be the Safety Requirement Specification (SRS) documents for each component in the facility. These SRS documents ideally detail potential consequences if a specific component fails or performs in a manner less than what is expected from the component. The SRS document may also contain rules and information relating to the calculation of risk levels for each of the potential consequences if the specific component fails); 
 compile a composite score for the party, for the guidance framework, based, at least in part, on the response by the party to the at least one assessment (Paragraph 0037, The calculation module 40 calculates the various risk levels associated with each of the potential consequences if the specific component fails or functions in a less than expected manner. These risk levels are calculated using data derived from the safety documents in the database 30. These risk levels are accessible to the user interface 20. As will be seen below, risk levels can be presented to the safety operator using various user interfaces. One example of a calculation that the calculation module may make is the PFD.sub.avg or the probability of failure on demand average for each component; Paragraph 0096, RPI.sub.scen is an estimation of the risk impacts to an organization on a per-scenario basis. Due to the nature of the LOPA process, RPI.sub.scen has units of [units chosen for consequence] per year per scenario. As such, it is simple to determine an overall facility or unit risk metric: simply sum the RPI.sub.scen provided by all scenarios within the area under review. This produces a process safety metric which will be referred to as Risk Performance Indicator sum (RPI.sub.sum). Due to the nature of the LOPA data, RPI.sub.sum is an objective and statistical leading indicator of process safety impact, financial or otherwise, for an area. As layers of protection in a facility fail, RPI.sub.sum will increase, and as layers of protection are re-instituted, RPI.sub.sum will decrease. This provides a real-time leading process safety metric. Tracking RPI.sub.sum over time gives managers and owners of facilities metric increasing or decreasing risk, without the need for process safety events to occur.); 
generate a first scoring interface including multiple sections arranged in a bow-tie graphic, each of the multiple sections including features associated with the party and/or the business to which the party is associated, wherein the features relating to defensive and preventative actions are located in a left section of the multiple sections of the bow-tie graphic, wherein the features relating to infrastructure are located in a center section of the multiple sections of the bow-tie graphic, and wherein the features relating to responsive actions are located in a right section of the multiple sections of the bow-tie graphic (Paragraph 0100, The bowtie illustration used in FIG. 10 can be used as an example calculation. In this case, the LOPA determined Causes 1-3 have Initiating Event Frequencies (IEF) shown in Table 1 below. PFDs of layers of protection A-E are shown in Table 2 below. Using these values, the LOPA analysis was performed and the MF and TFs are shown in Table 3 below. Consequences i and ii were given consequence value of C5, and Consequence iii was given a value C4. C5 has a TF of 10.sup.-4 and a Severity of 300,000 while C4 has a TF of 10.sup.-3 and a Severity of 40,000, representing a slight weighting to avoid higher severity events); 
present the first scoring interface to the user (see at least Figures 10-14, Bowtie Diagram; Paragraph 0100, The bowtie illustration used in FIG. 10 can be used as an example calculation; Paragraph 0116, Each bowtie indicator can be color-coded to indicate the risk level for each specific event being monitored. As an example, the bowtie indicator 490 represents the event 400. Since this event indicates grave danger of occurring due to the failure of the safeguard 430, the bowtie indicator 490 is colored red. On the other hand, the bowtie indicator 500 is colored yellow to indicate that the specific event being tracked for that bowtie configuration is in a yellow state of alert); 
in response to a selection of one of the features in the multiple sections of the bow-tie graphic, generating a second scoring interface specific to the selected one of the features, the second scoring interface including the composite score for the framework and weighted scores associated with one or more of the multiple features (Paragraph 0100, The bowtie illustration used in FIG. 10 can be used as an example calculation. In this case, the LOPA determined Causes 1-3 have Initiating Event Frequencies (IEF) shown in Table 1 below. PFDs of layers of protection A-E are shown in Table 2 below. Using these values, the LOPA analysis was performed and the MF and TFs are shown in Table 3 below. Consequences i and ii were given consequence value of C5, and Consequence iii was given a value C4. C5 has a TF of 10.sup.-4 and a Severity of 300,000 while C4 has a TF of 10.sup.-3 and a Severity of 40,000, representing a slight weighting to avoid higher severity events; Paragraph 0112, The above described RPI metric, whether it is the RPI.sub.sum or the RPI.sub.max, can be used as the risk metrics being tracked in the system described above. As an example, each contingency tracked by the system can correspond to a mitigation layer of protection or a preventive layer of protection as illustrated in FIG. 10. As a further example, the risk bar noted above can be based on the RPI.sub.sum for a facility as a whole. Or, in another example, the RPI.sub.max can be tracked separately in the user interface to determine which components are contributing to the overall risk; Paragraph 0116, As an example, the bowtie indicator 490 represents the event 400. Since this event indicates grave danger of occurring due to the failure of the safeguard 430, the bowtie indicator 490 is colored red; Paragraph 0117, The user interface allows engineering data, specifications, assumptions related to every safeguard to be examined or edited);
and present the second scoring interface composite score to the user, thereby permitting the user to understand the performance of the party relative to the framework for the selected one of the features in the multiple sections (Paragraph 0112, The above described RPI metric, whether it is the RPI.sub.sum or the RPI.sub.max, can be used as the risk metrics being tracked in the system described above. As an example, each contingency tracked by the system can correspond to a mitigation layer of protection or a preventive layer of protection as illustrated in FIG. 10. As a further example, the risk bar noted above can be based on the RPI.sub.sum for a facility as a whole. Or, in another example, the RPI.sub.max can be tracked separately in the user interface to determine which components are contributing to the overall risk; Examiner notes that Fisher et al. discloses an interactive GUI with multiple tabs, wherein the user can click on one of the tabs to obtain more information in another GUI of the components that are contributing to the overall risk (e.g. risk metric)).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the score interface including a scorecard of the invention of Saraf et al. to further incorporate an interactive bow-tie graphic upon of the invention of Fisher et al. because doing so would allow the method to present a bowtie configuration for a specific event (see Fisher et al., Paragraph 0115). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 11 (Currently Amended), which is dependent of claim 10, the combination of Saraf et al. and Fisher et al. discloses all the limitations in claim 10. Saraf et al. further discloses wherein the second scoring interface further includes the composite score relative to a threshold (Paragraph 0115, FIG. 19 shows an illustrative heat map 1900. The heat map may include a risk score associated with the risk management project. The heat map may illustrate scores associated with the different parameters associated with the different processes. The heat map section 1930 may include a process name column listing the processes, and a column associated with each parameter associated with the different processes. The parameters may include people, process, system, compliance, external events and/or others. A risk score may be calculated from the answers to the questions listed under each parameter section on the questionnaire. In some cases, the heat map section 1930 may include an overall risk score associated with the individual processes. The heat map may include a visual representation of a "heat" associated with the scores. For example, scores under a first threshold (e.g., low scores) may be colored with a first color (e.g., green) illustrating a low heat level, a score within a second range may indicate a medium heat level and may be colored with a different color (e.g., yellow) and higher scores, above a specified threshold may indicate a high risk associated with the process and may be colored with a third color (e.g., red)); 
and wherein the threshold is based on one of an input from the user and an average of composite scores from other parties associated with the business to which the party is related (Paragraph 0057, The risk self-assessment tool 310 may also be used to define one or more parameters associated with each key risk indicator and/or key control indicator, such as a trigger condition, a limiting condition and/or a threshold condition).
Regarding claim 12 (Currently Amended), which is dependent of claim 11, the combination of Saraf et al. and Fisher et al. discloses all the limitations in claim 11. Saraf et al. further discloses wherein the scoring interface includes a graphic representation of the guidance framework (Paragraph 0115, FIG. 19 shows an illustrative heat map 1900. The heat map may include a risk score associated with the risk management project. The heat map may illustrate scores associated with the different parameters associated with the different processes. The heat map section 1930 may include a process name column listing the processes, and a column associated with each parameter associated with the different processes. The parameters may include people, process, system, compliance, external events and/or others. A risk score may be calculated from the answers to the questions listed under each parameter section on the questionnaire. In some cases, the heat map section 1930 may include an overall risk score associated with the individual processes. The heat map may include a visual representation of a "heat" associated with the scores. For example, scores under a first threshold (e.g., low scores) may be colored with a first color (e.g., green) illustrating a low heat level, a score within a second range may indicate a medium heat level and may be colored with a different color (e.g., yellow) and higher scores, above a specified threshold may indicate a high risk associated with the process and may be colored with a third color (e.g., red)).
Regarding claim 14 (Currently Amended), which is dependent of claim 10, the combination of Saraf et al. and Fisher et al. discloses all the limitations in claim 10. Saraf et al. further discloses wherein the guidance framework includes multiple parts, and wherein the ... graphic is representative of the assessment responses for each of the multiple parts (Paragraph 0115, FIG. 19 shows an illustrative heat map 1900. The heat map may include a risk score associated with the risk management project. The heat map may illustrate scores associated with the different parameters associated with the different processes. The heat map section 1930 may include a process name column listing the processes, and a column associated with each parameter associated with the different processes. The parameters may include people, process, system, compliance, external events and/or others. A risk score may be calculated from the answers to the questions listed under each parameter section on the questionnaire. In some cases, the heat map section 1930 may include an overall risk score associated with the individual processes. The heat map may include a visual representation of a "heat" associated with the scores. For example, scores under a first threshold (e.g., low scores) may be colored with a first color (e.g., green) illustrating a low heat level, a score within a second range may indicate a medium heat level and may be colored with a different color (e.g., yellow) and higher scores, above a specified threshold may indicate a high risk associated with the process and may be colored with a third color (e.g., red)).
Although Saraf et al. discloses multiple parts, and wherein the graphic is representative of the assessment responses for each of the multiple parts (see Figures 18-19), Saraf et al. does not specifically disclose wherein the graph is a bow-tie graphic.
However, Fisher et al. discloses wherein the guidance framework includes multiple parts, and wherein the bow-tie graphic is representative of the assessment responses for each of the multiple parts (Paragraph 0033, One basis of the invention is that if the design of a facility is based on a risk assessment, then the risk assessment data and interpretation of the risk should become part of operations to be as safe as the day the plant started up or the last change was implemented; Paragraph 0115, Referring to FIG. 14, a screen shot of a user interface screen presenting a bowtie configuration for a specific event is illustrated. The specific event 400 is at the center of the interface while the potential causes 410A, 410B, 410C are on the left of the screen. The potential consequences 420A, 420B, 420C are listed on the right of the screen. Safeguard 430 is illustrated as overlapping connections between the causes and the specific event. Safeguard 430 is provided to represent a safeguard to prevent the specific event from occurring if one or more of the causes 410A, 410B, 410C occur. For the screen shot in FIG. 14, the safeguard 430 has been implemented and has failed, as shown by the "X" on the box representing the safeguard. Safeguards 440 and 460, also designed to prevent or at least warn of the occurrence of at least one of causes 410A, 410B, 410C are shown to be operative. Safeguard 450, designed to prevent consequence 420A, and is shown as still being functional).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the graphic representation of the invention of Saraf et al. to further incorporate a bow-tie graphic upon of the invention of Fisher et al. because doing so would allow the method to present a bowtie configuration for a specific event (see Fisher et al., Paragraph 0115). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.                                                                                                                                                                 
Regarding claim 16 (Currently Amended), Saraf et al. discloses a non-transitory computer-readable storage medium including executable instructions for use in conducting an assessment for a party, which when executed by at least one processor, cause the at least one processor to (Paragraph 0005, In some cases, one or more computer readable media may have computer-executable instructions stored thereon that, when executed by one or more computers, cause the one or more computers to solicit risk information from a business unit about a process subject to a risk, communicate the risk information to a risk assessment system via a network, communicate the risk score to a user, the user responsible for approving a risk management project associated with the process subject to the risk, and after approval has been granted, communicate information about an approved risk management project to a user within the business unit. In some cases, the risk assessment system may determine a risk score associated with the process based on the risk information received from the business unit and the risk management process may include at least one control designed to mitigate a risk identified by the risk assessment system):
solicit at least one assessment response for a part of a framework, as defined by a guidance for a party and/or a business to which the party is associated, the part of the framework related to an area of the guidance (Paragraph 0045, At 1410, the risk self-assessment tool 310 may present a questionnaire to a user to solicit information about the business project. For new risk management projects, a user may trigger the creation of the project by selecting, and filling out, a questionnaire customized for user by a particular business group and/or for use with a particular process. For managing existing risk management processes, the risk self-assessment tool 310 may email, or otherwise generate an alert indicating that a questionnaire may be scheduled to be filled out; see also Paragraphs 0053-0060); 
receive the at least one assessment response via at least one interface (Figure 3, Risk Self-Assessment Computer; Paragraph 0046, In some cases, a responsible user may be alerted by the risk self-assessment tool 310 by an email, a text message, a phone call, a printed report, and/or the like. In some cases, at least a portion of the questionnaire may be included with the alert. In other cases, a link, or other notification to access the questionnaire via the user interface 316 of the risk self-assessment tool 310. The responsible person may then fill out the questionnaire and submitting the questionnaire into the system, such as by storing the filled questionnaire in the data repository 320 and/or submitting the questionnaire to the risk analysis system 340; see also Paragraphs 0053-0060); 
store the at least one assessment response in memory in communication with the at least one processor (Figure 3, Risk Self-Assessment Computer; Paragraph 0046, In some cases, a responsible user may be alerted by the risk self-assessment tool 310 by an email, a text message, a phone call, a printed report, and/or the like. In some cases, at least a portion of the questionnaire may be included with the alert. In other cases, a link, or other notification to access the questionnaire via the user interface 316 of the risk self-assessment tool 310. The responsible person may then fill out the questionnaire and submitting the questionnaire into the system, such as by storing the filled questionnaire in the data repository 320 and/or submitting the questionnaire to the risk analysis system 340; see also Paragraphs 0053-0060); 
generate a composite score for the framework for the party based, at least in part, on the at least one assessment response (Paragraph 0050, As discussed above, the risk self-assessment tool 310 was designed to allow a user to track the operational risk at a process level and/or to facilitate self-assessment by the business unit personnel on operational risk parameters, compliance metrics, key control indicators, and/or key risk indicators. For each operational risk parameter, an objective and/or quantitative measure may be used to determine a risk score by the risk analysis system 340 by determining a rating based on a likelihood of the risk occurring, an impact on the process and/or line of business resulting from the risk, and an exposure to the risk; see also Paragraphs 0053-0060); 
including multiple sections ...; present the first scoring interface to the user (Figure 3, Risk Self-Assessment Computer; Paragraph 0114, FIG. 18 shows an illustrative risk matrix screen 1800 that may be accessed, such as by a risk manager. The risk manager may review information presented in the risk matrix and validate the matrix. For example the risk matrix screen 1800 may include a process information section that may include a listing of information associated with the process corresponding to the risk matrix. In some cases, the user may view and/or hide the information from view. The risk matrix section 1840 may include a risk score and a table detailing the risk values assigned for different categories (e.g., people, process, and the like). The risk matrix may list parameters and any associated weightings used when calculating a risk score. In some cases, the weighting may default to 100%. In other cases, the weightings may be specified by a user, administrator, or the like. The table may list a parameter, and a parameter rating, a category and a category weighting, and a listing of questions associated with each parameter. Each question may include a weighting, an indication of applicability, and/or a number of inputs associated with a rating. In some cases, the risk matrix section 1840 may include an impact score, a likelihood score and/or an exposure score for each of the questions. In some cases, the manager may validate the complete risk matrix and/or a portion of the matrix (e.g., a question, a parameter, and the like). The user may further view a questionnaire, reject a questionnaire, export the risk matrix to a file, view a previous risk matrix, view a current heat map, view a previous heat map, submit the data, save a draft of the data and/or cancel any edits); 
in response to a selection of one of the features in the multiple sections of the ... graphic, generating a second scoring interface specific to the selected one of the features, the second scoring interface including the composite score for the framework and weighted scores associated with one or more of the multiple features (Paragraph 0115, FIG. 19 shows an illustrative heat map 1900. The heat map may include a risk score associated with the risk management project. The heat map may illustrate scores associated with the different parameters associated with the different processes. The heat map section 1930 may include a process name column listing the processes, and a column associated with each parameter associated with the different processes. The parameters may include people, process, system, compliance, external events and/or others. A risk score may be calculated from the answers to the questions listed under each parameter section on the questionnaire. In some cases, the heat map section 1930 may include an overall risk score associated with the individual processes. The heat map may include a visual representation of a "heat' associated with the scores);
and present the second scoring interface to the user, thereby permitting the user to understand the performance of the party relative to the framework for the selected one of the features in the multiple sections (Paragraph 0115, FIG. 19 shows an illustrative heat map 1900. The heat map may include a risk score associated with the risk management project. The heat map may illustrate scores associated with the different parameters associated with the different processes. The heat map section 1930 may include a process name column listing the processes, and a column associated with each parameter associated with the different processes. The parameters may include people, process, system, compliance, external events and/or others. A risk score may be calculated from the answers to the questions listed under each parameter section on the questionnaire. In some cases, the heat map section 1930 may include an overall risk score associated with the individual processes. The heat map may include a visual representation of a "heat' associated with the scores).
Saraf et al. discloses to: generate a score for multiple sections, generate a composite score for the framework, and present the multiple scores and the composite score in a Graphical User Interface (GUI). Although Saraf et al. discloses to present a score in a GUI, Saraf et al. does not specifically disclose wherein the GUI is a bow-tie graph.
However, Fisher et al. discloses a non-transitory computer-readable storage medium including executable instructions for use in conducting an assessment for a party, which when executed by at least one processor, cause the at least one processor to (Paragraph 0001, The present invention relates to process Risk management. More specifically, the present invention relates to systems and methods for determining the risk impact on loss of safety procedures and safeguards for industrial facilities and transportation systems such as railroads, pipelines, trucks, and ships; Paragraph 0119, The embodiments of the invention may be executed by a computer, processor, or similar device programmed in the manner of method steps, or may be executed by an electronic system which is provided with means for executing these steps. Similarly, an electronic memory means such as computer diskettes, CD-ROMs, Random Access Memory (RAM), Read Only Memory (ROM) or similar computer software storage media known in the art, may contain software which executes such method steps. As well, electronic signals representing these method steps may also be transmitted via a communication network): 
solicit at least one assessment response for a part of a framework, as defined by a guidance for a party and/or a business to which the party is associated, the part of the framework related to an area of the guidance (Paragraph 0033, One basis of the invention is that if the design of a facility is based on a risk assessment, then the risk assessment data and interpretation of the risk should become part of operations to be as safe as the day the plant started up or the last change was implemented; Paragraph 0035, The system illustrated and described below can be used to implement aspects of the international standard IEC 61511. IEC 61511 is important for Safety Instrument Systems, (SIS));
receive the at least one assessment response via at least one interface; store the at least one assessment response in memory in communication with the at least one processor (Paragraph 0036, The database 30 contains safety documents 35 for the components being used in safeguards and procedures. The safety documents are preferably documents prepared by design engineers while designing and constructing the facility or its related systems. Also preferably, each component and subcomponent of the facility is provided with a corresponding safety document that documents the projected life span of the component, a suitable maintenance schedule for the component, a suitable safety inspection schedule for the document, as well as other useful safety requirements specification (SRS) related data and metrics for the component or subcomponent. In one implementation, the safety documents 35 in the database 30 can be the Safety Requirement Specification (SRS) documents for each component in the facility. These SRS documents ideally detail potential consequences if a specific component fails or performs in a manner less than what is expected from the component. The SRS document may also contain rules and information relating to the calculation of risk levels for each of the potential consequences if the specific component fails); 
 generate a composite score for the framework for the party based, at least in part, on the at least one assessment response (Paragraph 0037, The calculation module 40 calculates the various risk levels associated with each of the potential consequences if the specific component fails or functions in a less than expected manner. These risk levels are calculated using data derived from the safety documents in the database 30. These risk levels are accessible to the user interface 20. As will be seen below, risk levels can be presented to the safety operator using various user interfaces. One example of a calculation that the calculation module may make is the PFD.sub.avg or the probability of failure on demand average for each component; Paragraph 0096, RPI.sub.scen is an estimation of the risk impacts to an organization on a per-scenario basis. Due to the nature of the LOPA process, RPI.sub.scen has units of [units chosen for consequence] per year per scenario. As such, it is simple to determine an overall facility or unit risk metric: simply sum the RPI.sub.scen provided by all scenarios within the area under review. This produces a process safety metric which will be referred to as Risk Performance Indicator sum (RPI.sub.sum). Due to the nature of the LOPA data, RPI.sub.sum is an objective and statistical leading indicator of process safety impact, financial or otherwise, for an area. As layers of protection in a facility fail, RPI.sub.sum will increase, and as layers of protection are re-instituted, RPI.sub.sum will decrease. This provides a real-time leading process safety metric. Tracking RPI.sub.sum over time gives managers and owners of facilities metric increasing or decreasing risk, without the need for process safety events to occur.); 
including multiple sections arranged in a bow-tie graphic, each of the multiple sections including features associated with the party and/or the business to which the party is associated, wherein the features relating to defensive and preventative actions are located in a left section of the multiple sections of the bow-tie graphic, wherein the features relating to infrastructure are located in a center section of the multiple sections of the bow-tie graphic, and wherein the features relating to responsive actions are located in a right section of the multiple sections of the bow-tie graphic (Paragraph 0100, The bowtie illustration used in FIG. 10 can be used as an example calculation. In this case, the LOPA determined Causes 1-3 have Initiating Event Frequencies (IEF) shown in Table 1 below. PFDs of layers of protection A-E are shown in Table 2 below. Using these values, the LOPA analysis was performed and the MF and TFs are shown in Table 3 below. Consequences i and ii were given consequence value of C5, and Consequence iii was given a value C4. C5 has a TF of 10.sup.-4 and a Severity of 300,000 while C4 has a TF of 10.sup.-3 and a Severity of 40,000, representing a slight weighting to avoid higher severity events); 
present the first scoring interface to the user (see at least Figures 10-14, Bowtie Diagram; Paragraph 0100, The bowtie illustration used in FIG. 10 can be used as an example calculation; Paragraph 0116, Each bowtie indicator can be color-coded to indicate the risk level for each specific event being monitored. As an example, the bowtie indicator 490 represents the event 400. Since this event indicates grave danger of occurring due to the failure of the safeguard 430, the bowtie indicator 490 is colored red. On the other hand, the bowtie indicator 500 is colored yellow to indicate that the specific event being tracked for that bowtie configuration is in a yellow state of alert); 
in response to a selection of one of the features in the multiple sections of the bow-tie graphic, generating a second scoring interface specific to the selected one of the features, the second scoring interface including the composite score for the framework and weighted scores associated with one or more of the multiple features (Paragraph 0100, The bowtie illustration used in FIG. 10 can be used as an example calculation. In this case, the LOPA determined Causes 1-3 have Initiating Event Frequencies (IEF) shown in Table 1 below. PFDs of layers of protection A-E are shown in Table 2 below. Using these values, the LOPA analysis was performed and the MF and TFs are shown in Table 3 below. Consequences i and ii were given consequence value of C5, and Consequence iii was given a value C4. C5 has a TF of 10.sup.-4 and a Severity of 300,000 while C4 has a TF of 10.sup.-3 and a Severity of 40,000, representing a slight weighting to avoid higher severity events; Paragraph 0112, The above described RPI metric, whether it is the RPI.sub.sum or the RPI.sub.max, can be used as the risk metrics being tracked in the system described above. As an example, each contingency tracked by the system can correspond to a mitigation layer of protection or a preventive layer of protection as illustrated in FIG. 10. As a further example, the risk bar noted above can be based on the RPI.sub.sum for a facility as a whole. Or, in another example, the RPI.sub.max can be tracked separately in the user interface to determine which components are contributing to the overall risk; Paragraph 0116, As an example, the bowtie indicator 490 represents the event 400. Since this event indicates grave danger of occurring due to the failure of the safeguard 430, the bowtie indicator 490 is colored red; Paragraph 0117, The user interface allows engineering data, specifications, assumptions related to every safeguard to be examined or edited);
and present the second scoring interface composite score to the user, thereby permitting the user to understand the performance of the party relative to the framework for the selected one of the features in the multiple sections (Paragraph 0112, The above described RPI metric, whether it is the RPI.sub.sum or the RPI.sub.max, can be used as the risk metrics being tracked in the system described above. As an example, each contingency tracked by the system can correspond to a mitigation layer of protection or a preventive layer of protection as illustrated in FIG. 10. As a further example, the risk bar noted above can be based on the RPI.sub.sum for a facility as a whole. Or, in another example, the RPI.sub.max can be tracked separately in the user interface to determine which components are contributing to the overall risk; Examiner notes that Fisher et al. discloses an interactive GUI with multiple tabs, wherein the user can click on one of the tabs to obtain more information in another GUI of the components that are contributing to the overall risk (e.g. risk metric)).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the score interface including a scorecard of the invention of Saraf et al. to further incorporate an interactive bow-tie graphic upon of the invention of Fisher et al. because doing so would allow the method to present a bowtie configuration for a specific event (see Fisher et al., Paragraph 0115). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 17 (Original), which is dependent of claim 16, the combination of Saraf et al. and Fisher et al. discloses all the limitations in claim 16. Saraf et al. further discloses wherein the at least one processor is configured, in order to solicit the at least one assessment response, to display a criteria associated with the area of the guidance to the user (Paragraph 0053, The compliance system 350 may be used as a framework designed to measure compliance with one or more legal and/or regulatory requirements associated with a business activity of the business unit. Also, the compliance system 350 may measure compliance with one or more policies, procedures and/or standards of the business that may be applicable to the particular processes used by the business unit. For example, the compliance system 350 may be configured to measure different metrics associated with opportunities and/or defects affected by the business process based on different applicable laws, regulations, business policies, procedures and standards; Paragraph 0054, The risk self-assessment tool 310 may be used to identify compliance metrics at the process level using different documents, such as a matrix identifying applicable laws and/or regulations, a compliance program associated with a particular line of business, policy and/or procedural documents of a business segment, and/or other profess specific procedures and/or "toll gate" risk assessments. In some cases, the compliance metrics may be obtained by different "best practices" guidelines provided at an organizational level and/or compliance and/or operational risk parameter guidelines provided by a partner organization. The risk self-assessment tool 310 may allow a responsible user to identify and/or edit compliance metric information via one or more different user interface screens 318. For example, the user may provide metric definitions, define a time period that determines a frequency of reporting a particular metric (e.g., monthly, biweekly, and the like), design a data collection template used to solicit information about the metrics (e.g., a compliance questionnaire), define quality control parameters (e.g., sample metrics, volume of transaction metrics, and the like) and/or define a focus of which metrics to consider (e.g., define a weighting to be associated with each regulatory metric and/or procedural metric); Examiner interprets each question as the criteria associated with the area of the guidance to the user).
Regarding claim 18 (Original), which is dependent of claim 17, the combination of Saraf et al. and Fisher et al. discloses all the limitations in claim 17. Saraf et al. further discloses wherein the part is included in a tier of the framework, and wherein the at least one assessment response is specific to the part and the tier of the framework; and wherein the at least one processor is configured, in order to generate the composite score, to combine the at least one assessment response with at least one other assessment response specific to a different part of said tier of the framework (Paragraph 0114, FIG. 18 shows an illustrative risk matrix screen 1800 that may be accessed, such as by a risk manager. The risk manager may review information presented in the risk matrix and validate the matrix. For example the risk matrix screen 1800 may include a process information section that may include a listing of information associated with the process corresponding to the risk matrix. In some cases, the user may view and/or hide the information from view. The risk matrix section 1840 may include a risk score and a table detailing the risk values assigned for different categories (e.g., people, process, and the like). The risk matrix may list parameters and any associated weightings used when calculating a risk score. In some cases, the weighting may default to 100%. In other cases, the weightings may be specified by a user, administrator, or the like. The table may list a parameter, and a parameter rating, a category and a category weighting, and a listing of questions associated with each parameter. Each question may include a weighting, an indication of applicability, and/or a number of inputs associated with a rating. In some cases, the risk matrix section 1840 may include an impact score, a likelihood score and/or an exposure score for each of the questions. In some cases, the manager may validate the complete risk matrix and/or a portion of the matrix (e.g., a question, a parameter, and the like). The user may further view a questionnaire, reject a questionnaire, export the risk matrix to a file, view a previous risk matrix, view a current heat map, view a previous heat map, submit the data, save a draft of the data and/or cancel any edits; Examiner interprets “people” as a part of one tier and “process” as a different part of said tier of the framework).
Regarding claim 19 (Original), which is dependent of claim 18, the combination of Saraf et al. and Fisher et al. discloses all the limitations in claim 18. Saraf et al. further discloses wherein the framework includes multiple tiers, one of the multiple tiers including said part of the framework; and wherein the at least one processor is configured, in order to generate the composite score, to further combine scores for a higher one of the multiple tiers into a score for a lower one of the multiple tiers (Paragraph 0114, FIG. 18 shows an illustrative risk matrix screen 1800 that may be accessed, such as by a risk manager. The risk manager may review information presented in the risk matrix and validate the matrix. For example the risk matrix screen 1800 may include a process information section that may include a listing of information associated with the process corresponding to the risk matrix. In some cases, the user may view and/or hide the information from view. The risk matrix section 1840 may include a risk score and a table detailing the risk values assigned for different categories (e.g., people, process, and the like). The risk matrix may list parameters and any associated weightings used when calculating a risk score. In some cases, the weighting may default to 100%. In other cases, the weightings may be specified by a user, administrator, or the like. The table may list a parameter, and a parameter rating, a category and a category weighting, and a listing of questions associated with each parameter. Each question may include a weighting, an indication of applicability, and/or a number of inputs associated with a rating. In some cases, the risk matrix section 1840 may include an impact score, a likelihood score and/or an exposure score for each of the questions. In some cases, the manager may validate the complete risk matrix and/or a portion of the matrix (e.g., a question, a parameter, and the like). The user may further view a questionnaire, reject a questionnaire, export the risk matrix to a file, view a previous risk matrix, view a current heat map, view a previous heat map, submit the data, save a draft of the data and/or cancel any edits; Examiner notes that the overall risk score is a combination of multiple tiers (e.g. people and process), wherein each tier of the multiple tiers is further a combination of lower multiple tiers (e.g. process tier score is a combination of the category 3 and category 4 scores)).
Regarding claim 20 (Currently Amended), which is dependent of claim 19, the combination of Saraf et al. and Fisher et al. discloses all the limitations in claim 19. Saraf et al. further discloses wherein the guidance framework includes multiple parts, and wherein the ... graphic is representative of the assessment responses for each of the multiple parts (Paragraph 0115, FIG. 19 shows an illustrative heat map 1900. The heat map may include a risk score associated with the risk management project. The heat map may illustrate scores associated with the different parameters associated with the different processes. The heat map section 1930 may include a process name column listing the processes, and a column associated with each parameter associated with the different processes. The parameters may include people, process, system, compliance, external events and/or others. A risk score may be calculated from the answers to the questions listed under each parameter section on the questionnaire. In some cases, the heat map section 1930 may include an overall risk score associated with the individual processes. The heat map may include a visual representation of a "heat" associated with the scores. For example, scores under a first threshold (e.g., low scores) may be colored with a first color (e.g., green) illustrating a low heat level, a score within a second range may indicate a medium heat level and may be colored with a different color (e.g., yellow) and higher scores, above a specified threshold may indicate a high risk associated with the process and may be colored with a third color (e.g., red)).
Although Saraf et al. discloses multiple parts, and wherein the graphic is representative of the assessment responses for each of the multiple parts (see Figures 18-19), Saraf et al. does not specifically disclose wherein the graph is a bow-tie graphic.
However, Fisher et al. discloses wherein the guidance framework includes multiple parts, and wherein the bow-tie graphic is representative of the assessment responses for each of the multiple parts (Paragraph 0033, One basis of the invention is that if the design of a facility is based on a risk assessment, then the risk assessment data and interpretation of the risk should become part of operations to be as safe as the day the plant started up or the last change was implemented; Paragraph 0115, Referring to FIG. 14, a screen shot of a user interface screen presenting a bowtie configuration for a specific event is illustrated. The specific event 400 is at the center of the interface while the potential causes 410A, 410B, 410C are on the left of the screen. The potential consequences 420A, 420B, 420C are listed on the right of the screen. Safeguard 430 is illustrated as overlapping connections between the causes and the specific event. Safeguard 430 is provided to represent a safeguard to prevent the specific event from occurring if one or more of the causes 410A, 410B, 410C occur. For the screen shot in FIG. 14, the safeguard 430 has been implemented and has failed, as shown by the "X" on the box representing the safeguard. Safeguards 440 and 460, also designed to prevent or at least warn of the occurrence of at least one of causes 410A, 410B, 410C are shown to be operative. Safeguard 450, designed to prevent consequence 420A, and is shown as still being functional).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624